*146
ORDER GRANTING PETITIONER’S MOTION FOR REHEARING

ALAN R. DAKAN, Acting Circuit Judge.
This cause came on to be heard on the Petitioner’s motion for rehearing, and the Court having heard arguments of counsel, having reviewed the trial transcripts in this cause and being otherwise duly advised in the premises it is thereupon
ORDERED AND ADJUDGED as follows:
1. The Petitioner’s motion for rehearing is granted. The Court notes the difficulties placed on all parties and on the Court to the unfortunate illness and untimely passing of Judge Bailey who originally heard this matter. The Court further notes that Sheriff Geoffrey Monge, who is party to this action by virtue of his position in office, was not the Sheriff at those times material to this cause.
2. The court precedes from [sic] paragraph B.B. from the Final Judgment entered herein. The Court specifically notes that Judge Bailey did not have the benefit of the Second District’s decision in the Tribune Company and Times Publishing Co. et al. v. In Re: Public Records, Case No. 85-1776, July 9, 1986. On the basis of the foregoing decision and authorities cited therein, the Court specifically finds that it is the Court’s duty to make findings as to what materials are exempt from the public records law, and further, it is for the discretion of the courts rather than for the discretion of law enforcement agencies to determine whether certain disputed records should be reviewed in camera, and whether such records are exempt from public records disclosure as being good-faith ongoing investigative records. Accordingly, the Court reserves jurisdiction to hear argument as to whether the NEU fund bank records are exempt from public records disclosure as being good-faith ongoing investigative records. The Court directs Respondents to assemble such records for further proceedings should the parties be unable to reach an agreement as to the disclosure of said records or excerpted portions thereof.
3. With respect to the question of reimbursement for the time expended by Captain Robert Creamer and Captain Earl Jacobson, the Final Judgment is construed to mean that the Sarasota County Sheriff’s Department may not impose a charge upon members of the public for the time spent by any individual member of the department in monitoring public inspection of that member’s own personnel record. Moreover, the department may charge a typical clerical supervisor’s rate for observing a records inspection to be sure that records are not *147removed from the department, but if the department elects to use a higher paid member such as Captain Jacobson for such supervision, the differential in compensation rates shall be absorbed by the Department.
DONE AND ORDERED in Chambers this 8th day of August, 1986.